Case 3:19-cv-00181-M-BN Document 21 Filed 07/13/20         Page 1 of 1 PageID 172



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

KEMONE RODGERS,                          §
                                         §
            Plaintiff,                   §
                                         §
V.                                       §          No. 3:19-cv-181-M
                                         §
THE BRIDGE HOMELESS                      §
RECOVERY CENTER, ET AL.,                 §
                                         §
            Defendants.                  §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case.   An objection was filed by Plaintiff. The District Court

reviewed de novo those portions of the proposed Findings, Conclusions, and

Recommendation to which objection was made, and reviewed the remaining proposed

Findings, Conclusions, and Recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      SO ORDERED this 13th day of July, 2020.
